Citation Nr: 0727091	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  03-16 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which denied the benefits sought on appeal.  

The veteran testified before the undersigned at a March 2007 
Board hearing regarding his symptomatology.  A transcript is 
of record.  


FINDINGS OF FACT


1.  The preponderance of the evidence is against finding that 
the veteran engaged in combat with the enemy during military 
service.

2.  The veteran's reported in-service stressor event has not 
been verified.

3.  There is no diagnosis of PTSD linked to a confirmed in-
service stressor.

4.  The preponderance of the evidence is against establishing 
that post traumatic stress disorder is attributable to the 
veteran's military service.

5.  Hepatitis C is not shown by competent medical evidence to 
have a nexus to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5102, 5103, 5103A, 
5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 4.125(a) (2006).

2.  Hepatitis C was not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  In letters dated in December 2001 and June 
2002, VA notified the veteran of the information and evidence 
needed to substantiate and complete his claims, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
The June 2002  correspondence also included a questionnaire 
specifically designed to elicit information regarding claims 
for service connection for PTSD secondary to personal 
assault.  VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  VA informed the claimant of the need to submit 
all pertinent evidence in his possession.  While the 
appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claims were 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.   

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b).  

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. 
 §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

As to entitlement to service connection for PTSD, governing 
criteria specifically requires (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a)(2006); (ii) medical evidence establishing a link 
between current symptoms and an in-service stressor; and 
(iii) credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.3.04(f).  The 
provisions of 38 C.F.R. § 4.125(a) in turn require that a 
diagnosis of a mental disorder conform to the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).

If a veteran did not engage in combat with the enemy, or the 
claimed stressor is not related to combat, then his lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f).

Under 38 C.F.R. § 3.304(f)(3), if a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of behavior 
changes that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3).

VA will not deny a PTSD claim that is based on an in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  38 C.F.R. § 
3.304(f)(3).  As explained above, the veteran was so notified 
in this case.
 
By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996). The Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).



I.  Entitlement to service connection for post traumatic 
stress disorder. 

Background and Analysis

The RO requested and obtained the veteran's service personnel 
and medical records.  A review of the veteran's DD Form 214 
and his service personnel records indicates that the veteran 
served as a stocking and supply clerk in Germany, that he did 
not serve in combat, and that he did not serve in Vietnam.  
During service, the veteran was convicted of possession of 
drugs by special court marital and sentenced to serve in a 
stockade in Germany.  Records confirm that he was transferred 
to England after death threats were made against him.  

Review of the veteran's service medical records reveal no 
complaints or findings indicative of a psychiatric problem.  
The service medical records are negative for any complaints, 
treatment, or diagnosis relating to a psychiatric disorder or 
sexual assault.  Records show treatment for venereal diseases 
at various points (1967 and 1968) during the veteran's period 
of active duty.  These records make no mention of sexual 
assault.  In a September 1968 record, the Chief of the 
Department of Health, Department of the Airforce, 48th 
Tactical Hospital, indicated that psychiatric evaluation in 
August and September 1968, and physical examination in August 
1968, revealed no medical or psychiatric condition that would 
preclude any administrative action deemed necessary by 
Command.  In 1968, the veteran was discharged for 
unsuitability from the service.

Records do not show treatment for psychiatric problems until 
years after separation from service.

During a December 2002 VA examination, the veteran was 
diagnosed with delayed chronic and moderate PTSD.  The 
examiner reported the veteran's statements that his 
nightmares and intrusive thoughts were related to his 
inservice sexual assault.  The Board has considered the 
statements in the December 2002 examination report.  In this 
case, it is clear that the treating physician did not 
conclude that the PTSD was of service onset or was otherwise 
related thereto.  In fact, while the Axis I diagnosis was 
PTSD, the examiner stated "none" under the Axis IV 
psychological stressors.  Statements reiterating the 
veteran's report of symptoms related to inservice sexual 
assault constitute only a history provided by the veteran.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a bare transcription in a medical 
record of the veteran's self-reported history, unenhanced by 
medical analysis, does not constitute competent medical 
evidence as is required to make the claim well grounded.  
LeShore v. Brown, 8 Vet. App. 405 (1995).  
  
Assuming, without conceding, that the diagnosis of PTSD is 
adequate, there is, nevertheless, a need to corroborate the 
actual occurrence of the claimed stressors.  A stressor 
involves exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror.  Cohen v. Brown, 10 Vet. App. 128 
(1997).

It bears emphasis that the sufficiency of a stressor is a 
medical determination and is presumed by a medical diagnosis 
of PTSD.  Id.  Nevertheless, the occurrence of a stressor is 
an adjudicatory determination.  "Credible supporting 
evidence" is necessary to verify noncombat stressors and must 
be obtained from service records or other sources.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the regulatory requirement for "credible 
supporting evidence" means that "the appellant's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a noncombat stressor."  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  "Credible supporting evidence" of 
a non-combat stressor may be obtained from service records or 
other sources. Moreau v. Brown, 9 Vet. App. 389 (1996). 

Although VA physicians have diagnosed the veteran with PTSD, 
the basis for these diagnoses is not shown to rely on an 
independently verified history of any in-service stressor. 

The Board acknowledges the statements from the veteran's 
former wife and his own statements as to his claim that he 
was the victim of a sexual assault while in service. The 
Board considered these statements in determining whether 
there is "credible supporting evidence" of a stressor under 
38 C.F.R. § 3.304(f). 

In his March 2007 testimony, the veteran stated that while in 
the stockade in Germany, where he was placed in protective 
custody due to his pending testimony against other members of 
his unit, he went to the bathroom where three men followed 
him, put a knife to his throat, put a sheet over his face and 
raped him.  The veteran stated that he did know the last name 
of one of the men.  The veteran did not report any of the 
incidents to the military police, nor do service medical 
records indicate any treatment for sexual assault.  
Additionally, the veteran testified that he had not been 
convicted at a special court martial, rather he was placed in 
the stockade as a witness.  

The veteran's personnel records do not support his testimony.  
The records indicate that the veteran was convicted not once, 
but twice at special court martials.  The first special court 
martial occurred in October 1967 for three AWOLs in one 
month.  He was convicted at a second special court martial in 
March 1968 for drug possession and sentenced to the stockade.  
The veteran was serving his sentence at the same time he 
contends that he was in protective custody.  The veteran's 
personnel records listed his conduct and efficiency ratings 
as unsatisfactory beginning in August 1967, nearly one year 
before the alleged sexual assault took place.  Because the 
negative performance appraisals predated the alleged sexual 
assault, it cannot be said that there was an abrupt change in 
performance evaluations around the time of the reported 
sexual assault.  

In short, the Board must deny the veteran's claim because 
there is no credible corroborating evidence that the veteran 
was exposed to an in-service stressor.  A claim for service 
connection for PTSD may not be granted in the absence of a 
verified stressor, upon only a diagnosis of PTSD.  An opinion 
by a mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of the stressor.  The Board is not required to 
accept an unsubstantiated diagnosis that the alleged PTSD had 
its origins in the veteran's service.  West v. Brown, 7 Vet. 
App. 70, 78 (1994).

The veteran's own allegations and written statements that he 
suffers from PTSD due to service do not constitute competent 
medical evidence as to the presence of any such disorder.  In 
this case, there has been no showing that the veteran has the 
requisite medical knowledge or background to offer any such 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Here, the Board finds that the veteran has submitted no 
evidence that can be used to verify his claimed inservice 
stressor event, that there does not appear to be any way to 
verify the event since the veteran himself admits that he did 
not report the incident, and that there is no credible 
corroborating evidence of record to show that the veteran was 
personally exposed to a verifiable in-service stressor.  

Therefore, service connection for PTSD is denied.  

In reaching this decision the Board advises the veteran that 
if he is able to provide additional information that would 
allow VA to independently verify his claimed stressor he 
should submit that evidence to VA.  His claim would then be 
readjudicated based on the evidence then of record.  Absent 
any such evidence, VA has no choice but to deny the claim for 
service connection. 

II.  Entitlement to service connection for Hepatitis C.

Background and Analysis

The service medical records are devoid of any complaints, 
treatment, or diagnosis of Hepatitis C.  Service medical 
records do show treatment for venereal diseases in 1967 and 
1968.

The veteran reported he was diagnosed with Hepatitis C in 
1998 at Providence Hospital.

The veteran testified in March 2007 that he was not exposed 
to any blood transfusions.  He did state that he had "a lot 
of unprotected sex" and that this was where he believed the 
Hepatitis C came from.  

In December 2002 the veteran underwent a VA examination and 
was diagnosed with Hepatitis C.  The examiner noted that the 
veteran gave a history of having been raped in Germany and 
indicated that service medical records showed that the 
veteran had multiple sexually transmitted diseases while on 
active duty.  The examiner gave the following medical 
opinion:  "There is a 2-6% probability of sexual 
transmission of hepatitis C depending on the literature read.  
Therefore, service connection is possible, but not likely."  

The record contains no medical evidence relating the 
veteran's hepatitis C to service.  After a review of the 
claims file and VA medical records from March 2001 to March 
2007, the Board finds there is no objective evidence 
indicating that the veteran's Hepatitis C is linked to 
service.  The December 2002 VA examiner's opinion is 
uncontroverted by any medical opinion on file.

Moreover, to the extent that the December 2002 VA examiner 
indicated that it was "possible" that the condition could 
be linked to service, the VA examiner's use of the word 
"possible" renders any positive association in that opinion 
too speculative in nature to grant service connection.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed 
in terms such as "could have been" is not probative); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  Regardless, the 
examiner clearly communicated his belief that while possible, 
it was not likely that there is any connection between the 
veteran's hepatitis C and his period of service.

Further, the veteran's own beliefs that he suffers from 
Hepatitis C due to unprotected sex or being raped while in 
service may not be considered competent medical evidence as 
to the etiology of that condition.  In this case, there has 
been no showing that the veteran has the requisite medical 
knowledge or background to offer any such medical opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Without any medical evidence linking the veteran's hepatitis 
C to his period of active duty service, and with a reasoned 
VA medical opinion to the contrary, the claim for service 
connection must be denied. 


ORDER


Entitlement to service connection for post traumatic stress 
disorder is denied.

Entitlement to service connection Hepatitis C is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


